UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 07-7135



In Re:   ALLAN MICHAEL RUDD,

                                                          Petitioner.


     On Petition for Writ of Mandamus.       (9:07-cv-00252-HMH)


Submitted:   September 11, 2007       Decided:   September 17, 2007


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Allan Michael Rudd, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Allan Michael Rudd petitions for a writ of mandamus

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2241 (2000) petition.    We find there has been no undue

delay in the district court.     Accordingly, we deny the mandamus

petition.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                   PETITION DENIED




                                - 2 -